

117 HR 1683 IH: To amend the Internal Revenue Code of 1986 to exclude certain student loan forgiveness from gross income.
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1683IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude certain student loan forgiveness from gross income.1.Modification of treatment of student loan forgiveness(a)In generalSection 108(f) of the Internal Revenue Code of 1986 is amended by striking paragraph (5) and inserting the following:(5)Special rule for discharges in 2021 through 2025Gross income does not include any amount which (but for this subsection) would be includible in gross income by reason of the discharge (in whole or in part) after December 31, 2020, and before January 1, 2026, of—(A)any loan provided expressly for postsecondary educational expenses, regardless of whether provided through the educational institution or directly to the borrower, if such loan was made, insured, or guaranteed by—(i)the United States, or an instrumentality or agency thereof,(ii)a State, territory, or possession of the United States, or the District of Columbia, or any political subdivision thereof, or(iii)an eligible educational institution (as defined in section 25A),(B)any private education loan (as defined in section 140(a)(7) of the Truth in Lending Act),(C)any loan made by any educational organization described in section 170(b)(1)(A)(ii) if such loan is made—(i)pursuant to an agreement with any entity described in subparagraph (A) or any private education lender (as defined in section 140(a) of the Truth in Lending Act) under which the funds from which the loan was made were provided to such educational organization, or(ii)pursuant to a program of such educational organization which is designed to encourage its students to serve in occupations with unmet needs or in areas with unmet needs and under which the services provided by the students (or former students) are for or under the direction of a governmental unit or an organization described in section 501(c)(3) and exempt from tax under section 501(a), or(D)any loan made by an educational organization described in section 170(b)(1)(A)(ii) or by an organization exempt from tax under section 501(a) to refinance a loan to an individual to assist the individual in attending any such educational organization but only if the refinancing loan is pursuant to a program of the refinancing organization which is designed as described in subparagraph (C)(ii).The preceding sentence shall not apply to the discharge of a loan made by an organization described in subparagraph (C) or made by a private education lender (as defined in section 140(a)(7) of the Truth in Lending Act) if the discharge is on account of services performed for either such organization or for such private education lender..(b)Effective dateThe amendment made by this section shall apply to discharges of loans after December 31, 2020.